Title: To John Adams from Jean Luzac, 17 March 1781
From: Luzac, Jean
To: Adams, John



Sir
Saturday 17 March 1781

The reason, why I have not called on Your Excellency for seeing together the House I had spoken of, is that it is doubtful, as I have been informed, whether it is yet to be let or not, a Lady being at present in treaty about it with the Proprietary. If they do not agree, I will hear further of it, and have the honor of informing Your Excellency instantly.
This time at least I have proved a true Prophet: The Manifesto at length had appeared in dias luminis auras. After You will have perused it, I beg it back to morrow.
I am always with great respect, Sir, Your Excellency’s most obedient humble Servant

J: Luzac

